Sewall, J.,
doubted whether it was necessary to aver it; be *386cause the word “ store ” lias in this state a settled, known meaning, and is not used otherwise than as and for the name of a building ; but as there were some doubts in his mind on the subject, he concurred with the other judges in recommending to the Solicitor-General to enter a nolle prosequi, as to that part of the charge.
The Solicitor-General entered a nol. pros, agreeable to the recommendation of the Court- — as he did also on another indictment, drawn in the same form, against Lemuel Lewis, who was charged with breaking, &c., the store of W. M. C., and on * which Lewis had been found guilty, by the verdict of the jury.
Note. — According to my presiat recollection, the words “ store," and “ shop," have been used indiscriminately, ia indictments upon this statute. And in common use, here, they mean nearly, if not precisely, the same thing. But 1 do not remember that exception has been taken to an indictment on account of the word “ store ’ being used instead of “ shop.” In this case, it was first noticed and mentioned by Sedgwick, J. — [Storehouse is the proper word, or warehouse. — Ed.]